SCOTT, J.,
Concurring in part and dissenting in part.
Although I concur on the other issues, I must respectfully dissent from the majority’s dismissal of the punitive damages assessed by the jury in this matter. I do so for several reasons.
First, even under the “complicity standard” incorporated into KRS 411.184(3)15 by the General Assembly in 1988 — as contrasted to the historical standard in negligence actions of whether the act was committed within an employee’s “course and scope of employment” — the extensive rules, protocols, and directives of the Hospital, or any hospital for that matter, regarding blood transfusions evince their knowledge, concern, and anticipation that untimely transfusions do occur and can cause injury,16 Thus, I disagree that this conduct was not anticipated — this was not *796an intentional act or “personal adventure,” but one of multiple negligent omissions within two highly regulated hospital medical services. That such conduct was not prevented provides no absolution.
Secondly, and aside from “anticipation,” the evidence in this case supports a conclusion that the Hospital engaged in a systematic cover-up of its staffs inactions: it “lost or destroyed” what should have been a damning incident (occurrence) report that would have normally detailed its staffs failures, “accidentally5’ shredded all the important blood bank order forms (which should have established critical times) in violation of its policies, the “code” sheet vanished (the operative report never even mentioned a code had occurred!), and it permitted an amendment and substitution in its records for damaging information contained in Jennifer’s original discharge summary — after suit was filed.17
What we are confronted with here is a shocking failure of a hospital to display even the most minimal degree of medical proficiency in transfusing needed blood or blood substitutes: while Jennifer slowly bled out on the operating table — described by Dr. Lerner as “insidious blood loss”— the hospital blood bank was just steps away, with the Red Cross blood bank just across the street. Both were stocked with a surplus of readily available life-saving blood. Yet, a ten-minute, life-saving transfusion process inexplicably took seventy minutes, a fact made more astounding by the alleged presence of no less than five highly trained medical professionals in the operating room, not to mention the hospital blood bank personnel on the floor above the operating room where Jennifer lay in dire need of the transfusion.
Black’s Law Dictionary defines ratification as the “confirmation of a previous act done ... by another.” 1428 (4th ed. 1968). Confirmation, of course, comes in many forms. While I concede the defense of a matter by an employer does not constitute ratification, Manning v. Twin Falls Clinic & Hosp., Inc., 122 Idaho 47, 830 P.2d 1185, 1194 (1992) (Stating that any opposite position “would effectively require a principal to admit its agent’s negligence or wrongdoing in every case to avoid a finding of ratification. Such a double-edged position is not sound policy.”), evidence sufficient to support a conclusion of affirmative action on the employer’s part to conceal, or obfuscate, the conduct of its agents and servants is another matter. Obstruction in any other context would be deemed “ratification.” Such evidence exists in this case.
Here the evidence, as accepted by the jury, repeatedly demonstrated the Hospital’s proclivity to “lose” inculpatory evidence.18 At the outset, there is the highly suspicious “disappearance” of Nurse Cantrell’s incident (occurrence) report — no one could dispute the fact that an incident report was required in this case — and, the contemporaneous recollection of the nurse charged with ordering the blood should have been the single most probative piece of evidence in this case as to what happened and why. Nurse Cantrell’s trial testimony placed this report in the Hospital’s possession — not in Jennifer’s medical records, but in the bin from which it would eventually go to the Hospital’s “risk management” team.19 Yet, the Hospital some*797how “lost” this report in violation of its own policy and that of the Joint Commission on Accreditation of Healthcare Organizations (JCAHO).
Next, after the Hospital was sued— some six months after the surgery — Dr. Galandiuk altered and substituted a discharge summary for Dr. Shirley’s original and contemporaneous summary in the Hospital’s medical records for Jennifer.20 Dr. Galandiuk’s report, which rewrote Jennifer’s surgical history, contained markedly different and conflicting observations from those of Dr. Shirley. For example, Dr. Shirley acknowledged that Jennifer “coded” during surgery, which lasted approximately five minutes, while Dr. Galan-diuk specifically reported that at no point did Jennifer undergo cardiac arrest.
Moreover, Dr. Shirley’s report accurately portrayed the ominous outlook for Jennifer, referencing the lack of oxygen to her brain and the resultant damaged neurological condition. In contrast, Dr. Galan-diuk’s report acknowledged potential neurological issues, but noted hopefully that the attending neurologist suggested Jennifer may respond to treatment. Dr. Galan-diuk’s report continued with an optimistic future prognosis, detailing Jennifer’s stable condition, her normal temperature, and good oxygenation. Yet, these medical conclusions were preposterous, as Jennifer died months before Dr. Galandiuk dictated this substituted discharge summary21 Finally, not only did Dr. Galandiuk’s “substituted” report utterly fail to capture the gravity of Jennifer’s condition, it neglected to even acknowledge that her condition was caused by unimpeded blood loss and the inability to timely execute a basic blood transfusion.
Lastly, the Hospital shredded the blood order triplicate form. According to its policies, this mandatory form would have detailed the type of blood, the amount requested, and the time the blood was ordered. Although Nurse Cantrell filled out a triplicate form, which hospital policy mandated should have been retained for a year, the Hospital shredded it — again destroying significant information.22
The Hospital asserts, however, that it could not have committed an act of ratification for reasons that it did not know the injury was caused by the “too late” blood transfusion. It asserts that it only acquired the knowledge of the late transfusion during discovery after litigation began. However, Jennifer’s original discharge summary dictated by Dr. Shirley indicates that:
During the surgery the patient began to become hypotensive and the patient was under-resuscitated with blood products and was just given crystalloid fluids. The patient’s pulse pressure started to narrow and the patient’s hemoglobin and hematocrit dropped substantially sec*798ondary to inter-operative bleeding and under-resuscitation. At some point during the surgery, the bleeding was actually found, however, the patient coded at some point during the surgery and the arrested [sic] lasted for approximately less than five minutes. The patient was resuscitated and packed red blood cells were given as quickly as possible and after resuscitation the vital signs remained stable after the operation.
(Emphasis added.) Dr. Galandiuk’s discharge summary was not substituted for this one until months after suit was filed.
If evidence supportive of a finding of engaging in a cover-up by “destroying, losing, or changing” vital documents to conceal or obfuscate its employees’ conduct is not enough to support ratification if believed, then what additional actions must a litigant prove before it meets this threshold? Do both ratification and anticipation require proof of a similar prior occurrence, as referenced in dicta regarding another issue in Kentucky Farm Bureau Mut. Ins. Co. v. Troxell, 959 S.W.2d 82, 85-86 (Ky.1997) (“We agree that such evidence was relevant in the trial below to show that Farm Bureau was aware that this particular adjuster had previously used methods in handling claims that are unacceptable under Kentucky law and further, that Farm Bureau had knowledge of a pattern of conduct practiced by its agent.”)? Did not cumulative evidence of malicious conduct previously just go toward the amount of punitive damages once it was established that the negligence was gross — or is there now a “one free bite” rule in negligence cases involving employers where the negligence occurred within the direct scope and course of the employee’s work?
In fact, the majority’s approval and interpretation of KRS 411.184(3) appears to be so restrictive that it essentially strikes “anticipation” and “ratification” as viable grounds for punitive damages against employers except where there is almost an express admission or “one previous bite.” This new position will, of course, bring into question many of our prior precedents.23
Aside from these prior points, however, my primary objection in this case is that, in this instance, KRS 411.184(3) specifically violates § 241 of the Kentucky Constitution.24 This is not liability imposed upon an employer based upon an employee’s intentional acts as in Patterson v. Blair, 172 S.W.3d 361, 366 (Ky.2005) (“As noted ... an employer’s liability is limited only to those employee actions committed in the scope of employment. The central difficulty in applying the rule of respondeat superior focuses on this concept, especially when the tort in question was intentional (as opposed to merely the result of negligence).”), or an employee’s “personal adventure” as in Papa John’s Intern., Inc. v. McCoy, 244 S.W.3d 44, 51 (Ky.2008) (This concept becomes “more complex when the *799alleged tort in question is intentional, as is malicious prosecution, as opposed to the result of employee negligence”). This is an action alleging, and tried under, the doctrines of negligence and specifically falling within the job duties of the two hospital departments involved, the surgical nurse and the blood bank.
It was a direct action against two doctors (who were absolved of any liability) and the Hospital, which was sued for its own failure “to exercise the degree of care and skill ordinarily expected of a reasonably competent” hospital. Moreover, the punitive damages award at issue was authorized only under a finding of conduct “in reckless disregard for the lives, safety, or property of others, including Jennifer Beglin,” and before punitive damages were awardable against the Hospital, the jury had to find, by clear and convincing evidence that the Hospital “(1) should have anticipated the conduct in question, or (2) that it authorized the conduct in question, or (3) that it ratified the conduct in question.” In reflecting upon the evidence in this case, it should not go without mention that the jury did award punitive damages and did award them against the Hospital under the instruction mentioned.
Aside from the fact that this Court has, under the “jural rights doctrine” found the right of indemnity to be a “jural right” which existed prior to the adoption of the Constitution and thus a right protected from elimination by the General Assembly, Kentucky Utilities Co. v. Jackson County Rural Elec. Co-op. Corp., 438 S.W.2d 788 (Ky.1968), invalidated a statute which required actions against home builders to be brought within five years of substantial completion of the home for reasons that such change essentially “destroys, pro tan-to, a common-law right of action for negligence that proximately causes personal injury or death, [and] which existed at the times the statutes were enacted” under the doctrine of “jural rights,” Saylor v. Hall, 497 S.W.2d 218, 224 (Ky.1973), acknowledged in Wittmer v. Jones, 864 S.W.2d 885, 890 (Ky.1993), that “[i]t suffices to say that this Court could not interpret KRS 411.184 to destroy a cause of action for punitive damages otherwise appropriate without fatally impaling upon jural rights guaranteed by the Kentucky Constitution, Sections 14, 54, and 241,” and already invalidated KRS 411.184(2) in part, to the extent it discarded “gross negligence” as a traditional standard for punitive damages in violation of the “jural rights doctrine,” Williams v. Wilson, 972 S.W.2d 260 (Ky.1998), § 241 of the Kentucky Constitution,25 standing alone, is quite a different animal.
Section 241 was debated, promulgated, revised, and approved in 1890-1891 and, in its very first sentence, as applicable here, states: “Whenever the death of a person shall result from an injury inflicted by negligence or wrongful act, then, in every such case, damages may be recovered for such death, from the corporations and persons so causing the same.” (Emphasis added.)
“While many of the threads of the old constitution were retained in the [1891 Constitution], yet it [was] essentially a new *800instrument.” Stone v. Pryor, 103 Ky. 645, 45 S.W. 1053, 1054 (1898). And, “[i]t was the manifest purpose, of [this Constitution] to preserve and perpetuate the common-law right of a citizen injured by the negligent act of another to sue to recover damages for his injury.” Ludwig v. Johnson, 243 Ky. 533, 49 S.W.2d 347, 351 (1932). Moreover, we have specifically held that the word “damages” as used in § 241 includes “punitive damages.” Louisville & N.R. Co. v. Kelly’s Adm’x, 100 Ky. 421, 38 S.W. 852, 854 (1897) (“Definitions of this class would clearly include all kinds of damages which might be awarded for an injury, and we think, as used in section 241 of the constitution, the word is used in its broadest sense, and includes all varieties of damages known to the law.”). Notably, §§ 241 and 5426 were parts of this “new” Constitution, whereas § 1427 was a carryover from our first Constitution of 1792.28
In its entirety, § 241 provides:
Whenever the death of a person shall result from an injury inflicted by negligence or wrongful act, then, in every such case, damages may be recovered for such death, from the corporations and persons so causing the same. Until otherwise provided by law, the action to recover such damages shall in all cases be prosecuted by the personal representative of the deceased person. The General Assembly may provide how the recovery shall go and to whom belong; and until such provision is made, the same shall form part of the personal estate of the deceased person.
As one can see, it consists of three parts. The first part establishes the right of action and its remedy upon proof of negligence, i.e., “damages may be recovered for such death, from the corporations and persons so causing the same.” Ky. Const. § 241. The other two parts establish that: (1) “[u]ntil otherwise provided by law, the action ... shall be prosecuted by the personal representative” and (2) until provision is made, the damages “shall form part of the personal estate of the deceased person.” Id. Thus, they were concerned in these last two sentences with who could sue and who would get or succeed to the award.
It is helpful in this regard to review the context within which § 241 was created. Moreover, cases decided near the time of the promulgation and adoption “provide timely insight as to the state of Kentucky law when our 1891 Constitution was adopted.” Williams, 972 S.W.2d at 263. In addition, the intentions of the drafters may be gleaned from a reading of the *801debates of the 1890 Constitutional Convention, particularly the sections dealing with the discussions, adoption, and revision of § 241.29 Debates, Ky. Constitutional Convention of 1890, Vol. IV, pp. 4715-20, 5749-52.
Kelly’s Adm’x, 38 S.W. 852, does just that. It establishes that at the time of the 1890 constitutional convention, §§ 1 and 3 of Chapter 57 of the Kentucky General Statutes controlled actions for wrongful death:
Section 1 gave a right of action only where the death of a person not in the employment of a railroad company was caused by the negligence of the owners, their agents, etc. Section 3 gave the right of action for the loss of life by willful neglect, a statutory variety of negligence not known to the common law, and provided that the widow, heir, or personal representative of the deceased person shall have the right to sue and recover punitive damages.
Id. at 854. This was because under the common law of the time, “[n]o common-law action survived to the personal representative of the deceased.” Id. at 853 (citing Givens v. Railway Co., 89 Ky. 234,12 S.W. 257 (1889)). Under precedent of the time, § 1 was limited to compensatory damages, and only for those not in the employ of the railroad, while § 3 allowed punitive damages for “willful neglect” but only for the benefit of a wife and child — the word “heir” having been construed to mean children only. Jordan’s Adm’r v. Cincinnati, N.O. & T.P. Ry. Co., 89 Ky. 40, 11 S.W. 1013 (1889).
Thus, where one died as a result of willful neglect leaving no surviving widow or child, no action existed. The Court in Kelly’s Adm’x noted “that the convention intended to extend the common-law right of action to recover both compensatory and exemplary damages for injuries not resulting in death to cases in which death ensued-” Id. at 854 (emphasis added). “Historically Kentucky ... awarded punitive damages against the principal coextensive with the award of punitive damages against the agent, applying the agency principle, respondeat superior, in the same way to liability for punitive damages as it is applied when awarding compensatory damages.” Horton v. Union Light, Heat & Power Co., 690 S.W.2d 382, 390 (Ky.1985).
The Court in Kelly’s Adm’x also explained the rationale for the rule at the time that a corporation is liable for the acts of its servants and agents performed within the course and scope of them employment, to wit:
Whether it [the corporation] be public, municipal, or private, it is that invisible, intangible, and artificial person created by law, and made sui juris. It is composed of officers, agents, and servants. They are the corporation. Without them there is no corporation. They are the head, the brains, the mouth, the tongue, and the hands of it. It thinks, speaks, and acts by and through them, and in no other way, and by no other means. The body corporate or politic is composed of these members as one whole, not merely invisible, but indivisible. Then the act of one is the act of the *802body corporate, -the act of all, -if acting at the time within the scope of the corporate powers. If a person becomes a wrongdoer by the improper use of his tongue or his hands, the whole body is liable and answerable therefor. Its active members are the component parts of the body, each to perform its appropriate functions. Then, if the act of one is the act of the corporation, the rule or measure of exemplary damages, in a proper case, must apply to a corporation with all the force that it applies to a natural person under like circumstances. Where is a reason for such immunity as exempts a corporation from the severest measure of damages?”
Id. at 856 (emphasis added). This is the context of the times within which the 1890 constitutional convention occurred and the 1891 Constitution was adopted.
As initially proposed and adopted by the convention, § 241 (referred to as § 16 during the convention), read as follows:
Whenever the death of a person shall result from an injury inflicted by negligence or wrongful act, and damages could have been recovered for such injury, if death had not resulted therefrom, then, in like manner and in every such case, damages may be recovered for such death. Until otherwise provided by law, the action to recover such damages shall in all cases be prosecuted by the personal representative of the deceased person. The General Assembly may provide how and to whom the recovery in such actions shall go and belong; and until such provision is made, the same shall form part of the personal estate of the deceased person.
Debates, Vol. IV, p. 4715. Immediately upon its proposal, debate ensued over for whose benefit the award should be recovered, during which the chairman of the committee for general provisions, Mr. William Goebel,30 explained to the convention:
The provision, directing that the recovery should form a portion of the estate of a deceased person, until otherwise provided by law, was inserted for this reason. This section creates a cause of action. There ought to be somebody entitled specifically in the section to bring a suit as soon as the section goes into effect, otherwise, you have disputes arising as to who should bring the case. Therefore, the Committee drew this section, so as to make the recovery part of the personal estate of the deceased person, until otherwise provided by law.
The Legislature might deem it proper, if there was a surviving widow and children, to divide the recovery, say one-half to the widow and one-half to the children. It might deem it wise to give the whole recovery to the widow, or if there was no widow, then provide that the children should get it all; or if there *803were dependent relatives, to prefer them over independent ones. Therefore, the Committee thought this should be left open for legislative action; but that there should be a temporary provision defining this until there is a different provision made by law, otherwise disputes will arise as to who is entitled to the recovery.
Id. at 4716. Mr. Goebel went on to note:
There have been two attempts to correct existing defects. The paid lobbyists of the railroad corporations came here opposing it. At one session of the Legislature the bill, after passing the Senate, was not permitted to come before the House of Representatives. At the next session of the General Assembly, the bill, after passing the Senate, was carried away from Frankfort. For that reason, as I said on yesterday, conceding that this is legislation, it is proper that the existing evil be corrected here and now. I desire to say, so far as affording any ground of opposition to the Constitution, it will enlist a great many persons in favor of it. Undoubtedly every employe[e] of a railroad will be for this section if embodied in the Constitution. There is nothing that will appeal to them to support the Constitution more than an assurance that if they are killed by negligence, those who are dependent on them can recover damages. Of course it is legislation but when, after repeated attempts by surreptitious means, the action recommended by the Court of Appeals is prevented, I should say it is a proper thing for the Convention to take the matter in hand and permanently correct the defect[.] As to the amendment of the Delegate from Shelby, I do not think it should go into the Constitution. The question of where the recover shall go, it seems to me, is a proper subject to leave to the Legislature, and it should not be fixed by any iron-clad rule of the Constitution.
Id. at 4717-18. Thus, one can see that the last two sentences of § 241 leave it to the legislature to determine who shall prosecute the action and how and who shall get its benefit, but if they do not, then it is prosecuted by the personal representative and shall be a part of the decedent’s estate — nothing more.
Later, during the final revision of the Constitution, an amended version was offered, to wit:
Whenever the death of a person shall result from an injury inflicted by negligence or wrongful act, then, in every such case, damages may be recovered for such death from the corporations and persons so causing the same. Until otherwise provided by law, the action to recover such damages shall, in all cases, be prosecuted by the personal representative of the deceased person. The General Assembly may provide how the recovery shall go and to whom belong; and until such provision is made, the same shall form part of the personal estate of the deceased person.
Id. at 5749 (emphasis added).
Offering the amendment, Mr. Goebel explained: “It was intended in making the redraft to strengthen the section, extend its effect and operation, and the substitute undoubtedly does so.” Id. at 5750. Mr. F.P. Straus then responded:
This section has provoked a great deal of discussion among lawyers. I have had frequent consultations with lawyers about it. If it is possible for the Legislature to so construe this section as to relieve corporations from the negligence of their employe[e]s and agents, and fasten the liability upon the agent, the section ought not to stand.
[[Image here]]
*804I do not say it is going to be; but if there is any possibility of that, the substitute of the Delegate from Covington [Mr. Goebel] ought to be adopted, because that removes all possibility of such a construction. I think he has improved the section very much and makes the meaning intended by the Convention clearer.
Id. at 5751. Mr. C.J. Bronston then asked: “Why are those words used recover Trom the corporations and persons.’” Id. To which Mr. Straus replied: “That is to prevent the Legislature from saying that you shall recover from one of them, and leave out the corporation.” Id. Straus further explained that: “This language relieves the section of a construction which may be placed on it by the Legislature, which would enable the Legislature to limit the liability to the person who caused the injury, although he was the agent of the corporation.” Id. Mr. Bronston later responded that:
If there is any section in this Constitution that, more than any other, furnishes the people rights that they ought to have as against corporations, it is this section.
[[Image here]]
I do not understand why any lawyer even, if he be just at the threshold of his profession, can, for a moment, consider that we mean any thing except simply to restore the right of action which, at common law, ceases on the death of the individual injured. We say it in language unmistakable. Wherever at common law a recovery could be had by a person injured, we provide that if death follows, recovex-y can still be had, and we say who may bring the action and to whom the recovery should go. Gentlemen of the Convention, I beg of you cross not a t, dot not an I, but let it stand, because to one corporation alone in the State of Kentucky, this is worth fifty thousand dollars a year.
Id. Mr. Straus then responded that: “It was the purpose to have this section so constructed that it would be impossible for the corporations to get a construction by the Legislature so that the corporation can escape.” Id. at 5752. Mr. Goebel then responded:
I gave the matter of this section some attention before I became a member of the Convention. I have twice introduced bills in the General Assembly upon the subject. I wish merely to add, that after careful examination and study, I believe this substitute is broader in effect, permits recovery where the section as it now stands would not permit a recovery, and better effectuates the object of the Convention than does the section as it is now framed.
Id. Mr. Goebel was then asked by Mr. Carroll: “What is the object of having the word ‘and’ between ‘corporation’ and ‘person’ instead of ‘or’?” Id. Mr. Goebel then responded:
I want to prevent the legislature from saying that the recovery shall be confined to servants of corporations, and unequivocally to impose the liability on both corporation and servant, and then either or both may be sued, and also to authorize suits for death to be maintained, when that could not be done under the section as it now stands in the Constitution.
Id. The substitute was then adopted by a vote of the convention, and now stands as § 241 of our Constitution. Will we now uphold it? I believe we will. We should.
Thus, KRS 411.184(3), by attempting to substitute the “complicity standard” for determination of an employer’s liability for punitive damages devolving from negligent actions of its agents and servants contra*805venes the specific mandates of § 241 and is, therefore, unconstitutional.
It is for this and the other reasons mentioned that I must dissent.
CUNNINGHAM, J., joins.

. KRS 411.184(3) reads: "In no case shall punitive damages be assessed against a principal or employer for the act of an agent or employee unless such principal or employer authorized or ratified or should have anticipated the conduct in question.”


. Even the Hospital’s incident (occurrence) report form has a section to be checked for blood delivered at the "Wrong time/delaved.” It also has a check box for "medical orders, test results, etc. not communicated" as well as "inattention to activity being performed.” If one can conceive that such might need "to be reported” in an incident report, it can surely be said such an occurrence was anticipated!


. That aside, it billed $16,280.63 for the "too-late” blood administration that killed Jennifer, even though the surgeon had asked that she not be billed.


. Had there only been one incident of a missing or substituted record, a finder of fact could reasonably conclude inadvertence, yet, a multitude of such alleged errors logically redirects the conclusion.


.The missing document instruction required the jury to believe that the Hospital "intentionally and in bad faith lost or destroyed the *797incident report" before they could infer that the information recorded was adverse to the Hospital. The damages awarded confirm they did.


.Even though the substitution occurred in its own records, the Hospital, in its brief asserts that "Dr. Galandiuk, who is not a hospital employee, redictated the summary and substituted it for the original, because the physician who prepared the original summary had made so many errors — at least according to Dr. Galandiuk.”


. Even so, the trial court refused admission into evidence of this original summary, an issue raised on tills appeal by the Appellee and not addressed by the majority.


. This also violates the American Association of Blood Banks' Standards for Blood Banks and Transfusion services, which was adopted by the Hospital. Although some of this information was transferred to its computer files, critical information was not, as the computer files were not set up to receive this information.


. Given this new position, the majority, however, does not address Appellee's issue that the trial court erred by refusing Appellee access to the one document drat could have shown the Hospital’s state of mind — the Hospital’s "Root Cause Analysis” as required by the JCAHO. The Hospital admitted the document existed, but was upheld by the trial court on its claim of privilege, notwithstanding that we generally allow expanded discovery in "bad faith” claims


. ”[A]n appellate court may affirm a lower court’s decision on other grounds as long as the lower court reached the correct result.” Emberton v. GMRI, Inc., 299 S.W.3d 565, 576 (Ky.2009). See e.g. McCloud v. Commonwealth, 286 S.W.3d 780, 786 n. 19 (Ky.2009) (”[I]t is well-settled that an appellate court may affirm a lower court for any reason supported by the record.”) (citing Kentucky Farm Bureau Mut. Ins. Co. v. Gray, 814 S.W.2d 928, 930 (Ky.App.1991)).


. "The Kentucky Constitution is, in matters of state law, the supreme law of this Commonwealth to which all acts of the legislature, the judiciary and any government agent are subordinate.” Kuprion v. Fitzgerald, 888 S.W.2d 679, 681 (Ky.1994). Moreover, "[t]he public policy of a state is to be found: first, in the Constitution; second, in the Acts of the Legislature; and third, in its Judicial Decisions.” Kentucky State Fair Bd. v. Fowler, 310 Ky. 607, 614, 221 S.W.2d 435, 439 (1949). And, only “[wjhere the Constitution is silent, the public policy of the State is to be determined by the Legislature on subjects which it has seen fit to speak.” Id. Here, the Constitution is not silent.


. Section 54 reads: "The General Assembly shall have no power to limit the amount to be recovered for injuries resulting in death, or for injuries to person or property.”


. Section 14 reads: "All courts shall be open, and every person for an injury done him in his lands, goods, person or reputation, shall have remedy by due course of law, and right and justice administered without sale, denial or delay.”


. As a trilogy, §§ 14, 54, and 241 are often cited as the foundation of the "jural rights doctrine.” Perkins v. Northeastern Log Homes, 808 S.W.2d 809, 816 (Ky.1991) ("In drafting our constitutional protections in §§ 14, 54 and 241, our founding fathers were protecting the jural rights of the individual citizens of Kentucky against the power of the government to abridge such rights, speaking to their rights as they would be commonly understood by those citizens in any year, not just in 1891.”). "These were enacted along with many other provisions to limit the power of the General Assembly, which was then widely perceived as abusing its power with the grant of privileges and immunities to railroads and other powerful corporate interests.” Id. at 811-12. "They distrusted the General Assembly, so they wrote many details of law into the Constitution.'” Id. at 812, quoting p. 161, Research Report No. 137, Legislative Research Commission, Jan. 1987.


. "If the words contained in a constitutional provision are ambiguous, the debates of the constitutional convention which adopted it may be resorted to in ascertaining the purpose sought to be accomplished or the mischief designed to be remedied by that provision.” Williams v. Wilson, 972 S.W.2d 260, 274 (Ky.1998) (Cooper, J., dissenting) (citing Barker v. Steams Coal & Lumber Co., 287 Ky. 340, 152 S.W.2d 953, 956 (1941); Commonwealth v. Kentucky Jockey Club, 238 Ky. 739, 38 S.W.2d 987, 993 (1931); Higgins v. Prater, 91 Ky. 6, 14 S.W. 910, 912 (1890) (interpreting a provision of the Constitution of 1850)).


. Tragically, in February 1900, Goebel was assassinated as he attempted to enter the "Old Capitol” building in Frankfort as the Commonwealth’s new Governor. The democratic General Assembly had determined that Goebel was elected as Governor after they had thrown out all the ballots from the republican stronghold of eastern Kentucky because they had been printed on “too thin a paper.” See Taylor v. Beckham, 108 Ky. 278, 56 S.W. 177 (1900). After Goebel's death, the republican Secretary of State, Caleb Powers was tried four times for his part in the murder. The first three times, he was sentenced to be "hanged,” but his conviction was reversed each time by the Kentucky Court of Appeals— then the state’s highest court. The fourth time, he was given a life sentence, but was then pardoned by Governor Augustus E. Wilson. See Powers v. Commonwealth, 110 Ky. 386, 61 S.W. 735 (1901); Powers v. Commonwealth, 114 Ky. 237, 70 S.W. 1050 (1902); Powers v. Commonwealth, 114 Ky. 237, 71 S.W. 494 (1903); Powers v. Commonwealth, 139 Ky. 815, 83 S.W. 146 (1904).